There was no predicate felony adjudication at the time of defendant’s original sentence of 15 years to life, and such an adjudication would have been superfluous under the law existing at that time. Defendant’s request for resentencing placed the case in a procedural posture that required the People to file a predicate felony statement, and the court was required to sentence defendant as a second felony drug offender whose prior conviction is for a violent felony (see People v Alcequier, 43 AD3d 699 [2007]). People v Winthrow (38 AD3d 323 [2007]) is not to the contrary, since it deals with a different procedural situation that is addressed by CPL 400.21 (8). Concur—Mazzarelli, J.P., Saxe, Buckley and Catterson, JJ.